DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of application No. 16/724,334 on page 1 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the WLAN" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Lines 3-4 should form a separate claim.
Claim 5 recites the limitation "the WLAN" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the NOP" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the additional ambient radar detection" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the plurality of access points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-3 are allowed.
Claims 4-8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest receiving a list of non-overlapping 6 GHz channels available on the Wi-Fi network for the plurality of access points; detecting at least one 6 GHz station that is muted on the Wi-Fi network within the plurality of stations on a first access point within the plurality of access points, wherein the first access point is also capable of 6 GHz but is has downshifted to operate as 5 GHz or 2.4 GHz due to servicing at least one non-6 GHz station; receiving RSSI measurements for neighboring access points to the at least one 6 GHz station; assigning the at least one 6 GHz station to a first access point from the plurality of access points associated with list of non-overlapping 6 GHz channels, responsive to an RSSI value between the at least one 6 GHz station and the first access point; unicasting a channel switch announcement to the at least one muted 6 GHz station, wherein the channel switch announcement is associated with a non-overlapping 6 GHz channel of the first access point; and deauthenticating remaining stations connected to the first access point without 6 GHz capability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472